


EXHIBIT 10.5












The CORPORATE plan for RetirementSM
EXECUTIVE Plan








Adoption Agreement










IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer’s attorney prior to
adoption.



ADOPTION AGREEMENT
ARTICLE 1






1.01            PLAN INFORMATION


 
 (a)
Name of Plan:



 
 
This is the Hub Group, Inc. Non-Qualified Deferred Compensation Plan(the
"Plan").





 
(b)
Plan Status (Check one.):



 
 (1)
 
Adoption Agreement effective date: 01/01/2008.

 
 
 (2)
 
The Adoption Agreement effective date is (Check (A) or check and complete (B)):

 
 
 (A)
☐
A new Plan effective date.

 
 
 (B)
x
An amendment and restatement of the Plan. The original effective date of the
Plan was:  01/01/2005.



 
(c)
Name of Administrator, if not the Employer

 
 
 
                                                                                                                                                  

 
 
1.02     EMPLOYER




 

 
(a)
Employer Name:  Hub Group, Inc.





 
(b)
The term "Employer" includes the following Related Employer(s)
(as defined in Section 2.01(a)(25)) participating in the Plan:


 
 
 
Hub City Terminals, Inc.
Hub City Texas, LP
Quality Services, LLC
Comtrak Logistics, Inc.

                        

1.03              COVERAGE


(Check (a) and/or (b).)


 
(a)   x
The following Employees are eligible to participate in the Plan (Check (1) or
(2)):



 
(1)   xOnly those Employees designated in writing by the Employer, which writing
is  hereby incorporated
            herein.

 
(2)   ☑Only those Employees in the eligible class described below:

 


 


 
(b)   x
The following Directors are eligible to participate in the Plan (Check (1) or
(2)):



 
(1)   ☐Only those Directors designated in writing by the Employer, which writing
is hereby incorporated
            herein.

 
(2)   x All Directors, effective as of the later of the date in 1.01(b) or the
date the Director becomes a Director.



(Note:  A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a
description in Section 1.03(a)(2) must include the effective date of such
participation.)




1.04            COMPENSATION


(If Section 1.03(a) is selected, select (a) or (b). If Section 1.03(b) is
selected, complete (c))


For purposes of determining all contributions under the Plan:


 
 
(a)   ☐
Compensation shall be as defined, with respect to Employees, in the
_________________ Plan maintained by the Employer:

 
 
(1)   ☐  to the extent it is in excess of the limit imposed under Code section
401(a)(17).

 
 
(2)   ☐  notwithstanding the limit imposed under Code section 401(a)(17).





 
(b)   x
Compensation shall be as defined in Section 2.01(a)(9) with respect to Employees
(Check (1), and/or (2) below, if, and as, appropriate):



 
 
(1)    ☐  but excluding the following:





 
(2)    ☐  but excluding bonuses, except those bonuses listed in the table in
Section 1.05(a)(2).

 


 
(c)   x
Compensation shall be as defined in Section 2.01(a)(9)(c) with respect to
Directors, but  excluding the following


 
 
All monies paid to Directors as a member of the Board of Directors of the
Employer except__retainer fees, meeting fees and committee fees.





1.05            CONTRIBUTIONS ON BEHALF OF EMPLOYEES




 
(a)
Deferral Contributions (Complete all that apply):



 
 
 
 

 
(1)  x  Deferral Contributions. Subject to any minimum or maximum deferral
amount provided below, the Employer shall make a Deferral Contribution in
accordance with, and subject to, Section 4.01 on behalf of each Participant who
has anexecuted salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).


 



 
Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Base Salary
   
0
50
                   

 


                            

 
 
(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.) 




 
(2)  x  Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.

 


 

   
Treated As
 
Dollar Amount
 
% Amount
Deferral Contributions
Type of Bonus
 
Performance Based
 Non-Performance Based  Min  Max  Min  Max  Bonus Compensation  X        0  90  
                         



(Note:  With respect to eachtype of Bonus,list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages.  In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)






 
(b)
Matching Contributions (Choose (1) or (2) below, and (3) below, as applicable):



 
(1)
x
The Employer shall make a Matching Contribution on behalf of each Employee
Participant in an amount described below:



 
 
(A) ☐ ______% of the Employee Participant’s Deferral Contributions for the
calendar year.



 
(B) ☐ The amount, if any, declared by the Employer in writing, which writing is
hereby incorporated herein.

 
 
(C) x Other:   50% of the first 6% of the Participant's compensation contributed
to the Plan up to a maximum of 3% of base salary for  employees.  A Participant
who makes deferral contributions during the Plan Year under Section 1.05(a)
shall be entitled to Matching Contributions for that Plan Year if the
Participant is employed by the Employer on the last day of the Calendar Year. 



 
(2)
☐
Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section 1.401(k)-6 (“QP
Deferrals”)) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the ___________________________Plan (the “QP”),  to
the QP, the Employer shall make a Matching  Contribution in an amount equal to
(A) minus (B) below:



    
(A)   The matching contributions (as defined in 26 CFR section 1.401(m)-1(a)(2)
(“QP Match”)) that the Employee Participant would have received under the QP on
the sum of the Deferral Contributions and the Participant’s QP Deferrals,
determined as though—



·  
no limits otherwise imposed by the tax law applied to such QP match; and

·  
the Employee Participant’s Deferral Contributions had been made to the QP.



 
 
(B)   The QP Match actually made to such Employee Participant under the QP for
the applicable calendar year.



Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.
 
 
(3)
☑
Matching Contribution Limits (Check the appropriate box (es)):


 
 
(A) ☐   Deferral Contributions in excess of ___of the Employee Participant’s
Compensation for the calendar year shall not be considered for     Matching
Contributions.

 
 
(B)  ☐  Matching Contributions for each Employee Participant for each calendar
year shall be limited
to $ ________.



 
(c)
Employer Contributions



 
 (1) ☐  Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Employee Participant in an amount determined as
described below:

 

 
 
(2) ☐   Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount
(which   amount may be zero), as determined by the Employer in its sole
discretion from time   to time in a writing, which is hereby incorporated
herein.





1.06             CONTRIBUTIONS ON BEHALF OF DIRECTORS


 
(a) x  Director Deferral Contributions



The Employer shall make a Deferral Contribution in accordance with, and subject
to, Section 4.01 on behalf of each Director Participant who has an executed
deferral agreement in effect with the Employer for the applicable calendar year
(or portion of the applicable calendar year), which deferral agreement shall be
subject to any minimum and/or maximum deferral amounts provided in the table
below.


Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Director Fees
   
0
50
                   



(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts orpercentages as whole dollar amounts or whole number
percentages.)
 
 
(b) Matching and Employer Contributions:

 
 
(1)  x   Matching Contributions. The Employer shall make a Matching Contribution
on behalf of each Director Participant in an amount determined as described
below:

 
 
50% of the first 6% of the Participant's Compensation contributed to the Plan up
to a maximum of 3% of directors’fees for Directors.  A Director who makes
deferral contributions during the Plan Year under Section 1.06(a) shall be
entitled to_______Matching Contributions for that Plan Year if the Director is
serving as a Director of the Employer.

 
 
(2) o Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Director Participant in an amount determined as
described below:

 
 
(3) o    Discretionary Employer Contributions. The Employer may make Employer

 
 
Contributions to the accounts of Director Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time, in a writing, which is hereby incorporated herein.





1.07 DISTRIBUTIONS


The form and timing of distributions from the Participant’s vested Account shall
be made consistent with the elections in this Section 1.07.


(a) (1)   Distribution options to be provided to Participants 
 

 

(A)  Specified Date

(B)  Specified Age

(C)  Separation From Service

(D)  Earlier of Separation or Age

(E)  Earlier of Separation or Specified Date

(F)  Disability

(G) Change in Control

(H)  Death

Deferral Contribution
xLump  Sum

xInstallments
☐Lump Sum

☐Installments
xLump Sum

xInstallments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments

☐Lump Sum
☐Lump Sum

☐Installments

Matching Contributions
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments
xLump Sum

xInstallments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments

☐Lump Sum
☐Lump Sum

☐Installments

Employer Contributions
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments
☐Lump Sum

☐Installments

☐Lump Sum
☐Lump Sum

☐Installments





(Note:  If the Employer elects (F), (G), or (H)  above, the Employer must also
elect (A), (B), (C), (D), or (E) above, and the Participant must also elect (A),
(B), (C), (D), or (E) above. In the event the Employer elects only a single
payment trigger and/or payment method above, then such single payment trigger
and/or payment method shall automatically apply to the Participant. If the
employer elects to provide for payment upon a specified date or age, and the
employer applies a vesting schedule to amounts that may be subject to such
payment trigger(s), the employer must apply a minimum deferral period, the
number of years of which must be greater than the number of years required
for 100% vesting in any such amounts.  If the employer elects to provide for
payment upon disability, and the employer applies a vesting schedule to amounts
that may be subject to such payment trigger, the employer must also elect to
apply 100% vesting in any such amounts upon disability and/or death.)


 
(2)
x
A Participant incurs a Disability when the Participant (Check at least one if
Section 1.07(a)(1)(F) or if Section 1.08(e)(3) is elected):



(A)
x

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.


(B)
☐

is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Employer.


(C)
☐

is determined to be totally disabled by the Social Security Administration or
the Railroad Retirement Board.


(D)
☐

is determined to be disabled pursuant to the following disability insurance
program: ________________________________ the definition of disability under
which complies with the requirements in regulations under Code section 409A.



(Note:  If more than one box above is checked, then the Participant will have a
Disability if he satisfies at least one of the descriptions corresponding to one
of such checked boxes.)


 
 (3)x
 Regardless of any payment trigger and, as applicable, payment method, to which
the Participant would otherwise be subject pursuant to (1) above, the first to
occur of the following Plan-level payment triggers will cause payment to the
Participant commencing pursuant to Section 1.07(c)(1) below in a lump sum,
provided such Plan-level payment trigger occurs prior to the payment trigger to
which the Participant would otherwise be subject.



Payment Trigger


(A)
 o

Separation from Service prior to:   _____________________________
 

(B)
 o

Separation from Service
 

(C)
 x

Death
 

(D)
 x

Change in Control
 



 
(b)      Distribution Election Change


            A Participant



  (1) o
 shall
 
  (2)x  
 shall not
 



be permitted to modify a scheduled distribution election in accordance with
Section 8.01(b) hereof.




 
(c)      Commencement of Distributions



 
(1)
Each lump sum distribution and the first distribution in a series of installment
payments (if applicable) shall commence as elected in (A), (B) or (C) below:



 (A) x

Monthly on the 1st day of the month which day next follows the applicable
triggering event described in 1.07(a).
 
 (B) ☐

Quarterly on the _____day of the following months ____________, ______________,
_______________, or ____________(list one month in each calendar quarter) which
day next follows the applicable triggering event described in 1.07(a).
 
 (C) ☐

Annually on the ___day of ______(month) which day next follows the applicable
triggering event described in 1.07(a).
 



(Note:  Notwithstanding the above: a six-month delay shall be imposed with
respect to certain distributions to Specified Employees; a Participant who
chooses payment on a Specified Date will choose a month, year or quarter (as
applicable) only, and payment will be made on the applicable date elected in
(A), (B) or (C) above that falls within such month, year or quarter elected by
the Participant.)


 
(2)
The commencement of distributions pursuant to the events elected in Section
1.07(a)(1) and Section 1.07(a)(3) shall be modified by application of the
following:




 
(A) x

Separation from Service Event Delay – Separation from Service will be treated as
not having occurred for 6months after the date of such event.
 
 
(B) ☐

Plan Level Delay – all distribution events (other than those based on Specified
Date or Specified Age) will be treated as not having occurred for _____days
(insert number of days but not more than 30).
 



 
 
 

 
 
(d)      Installment Frequency and Duration

 
If installments are available under the Plan pursuant to Section 1.07(a), a
Participant shall be permitted to elect that the installments will be paid
(Complete 1 and 2 below):
 
 
(1)
at the following intervals:




 (A) ☐

Monthly commencing on the day elected in Section 1.07(c)(1).
 
 (B) ☐

Quarterly commencing on the day elected in Section1.07 (c)(1) (with payments
made at three-month intervals thereafter).
 
 (C) x

Annually commencing on the day elected in Section 1.07(c)(1).
 





 
(2)
over the following term(s) (Complete either (A) or (B)):



(A) x
Any term of whole years between 2(minimum of 1) and 10(maximum of 30).
 
 (B) ☐
 Any of the whole year terms selected below.
 





☐   1
☐   2
☐   3
☐   4
☐   5
☐   6
☐   7
☐   8
☐   9
☐10
☐11
☐12
☐13
☐14
☐15
☐16
☐17
☐18
☐19
☐20
☐21
☐22
☐23
☐24
☐25
☐26
☐27
☐28
☐29
☐30



(Note:  Only elect a term of one year if Section 1.07(d)(1)(A) and/or Section
1.07(d)(1)(B) is elected above.)


 
(e)
 Conversion to Lump Sum

 
 

o  Notwithstanding anything herein to the contrary , if the Participant’s vested
Account at the time such Account becomes payable to him hereunder does not
exceed $ ________distribution of the Participant’s vested Account shall
automatically be made in the form of a single lump sum at the time prescribed in
Section 1.07(c)(1).


 
 
(f)
 Distribution Rules Applicable to Pre-effective Date Accruals



 

o  Benefits accrued under the Plan (subject to Code section 409A) prior to the
date in Section 1.01(b)(1) above are subject to distribution rules not described
in  Section 1.07(a) through (e), and such rules are described in Attachment A
Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.





1.08             VESTING SCHEDULE
 
 
    (a)            (1)             The Participant’s vested percentage in
Matching Contributions elected in Section 1.05(b)
shall be based upon the following schedule and unless Section 1.08(a)(2) is
checked
below will be based on the elapsed time method as described in Section
7.03(b).       


 
 
 


 Years of Service  
 Vesting %
 1
 0
 2  0  3  100

 
 (2)    x    Vesting shall be based on the class year method as described in
Section 7.03(c).


(b)            (1)           The Participant’s vested percentage in Employer
Contributions elected in Section 1.05(c)
 shall be based upon the following schedule and unless Section 1.08(b)(2) is
checked below will be based on the elapsed time  method as describedin Section  
7.03(b).


Years of Service                                                 Vesting %
 
 

 (2)    o       Vesting shall be based on the class year method as described in
Section 7.03(c).


(c)    o      Years of Service shall exclude (Check one.):


 
(1)  ☐for new plans, service prior to the Effective Date as defined in Section
1.01(b)(2)(A).



 
(2)  ☐for existing plans converting from another plan document, service prior to
the original  Effective Date as defined in Section 1.01(b)(2)(B).



(Note: Do not elect to apply this Section 1.08(c) if vesting is based only on
the class year method.)


 
(d) x
 
Notwithstanding anything to the contrary herein, a Participant will forfeit his
Matching Contributions and Employer Contributions (regardless of whether vested)
upon the occurrence of the following event(s):

 
Employment by or work for a competitor or engaging in a competitive business
within one year of separation from service.
 


 
(Note: Contributions with respect to Directors, which are 100% vested at all
times, are subject to the rule in this subsection (d).)


 
(e)
A Participant will be 100% vested in his Matching Contributions and Employer
Contributions upon (Check the appropriate box(es)):



 
(1) ☐  Retirement eligibility is the date the Participant attains age ___and
completes ___Years of Service, as defined in Section 7.03(b).
 
 
(2) x   Death.
 
 
(3) x   The date on which the Participant becomes disabled, as determined under
Section 1.07(a)(2). 


 
 

 



(Note: Participants will automatically vest upon Change in Control if Section
1.07(a)(1)(G) is elected.)




 
(f) o
 
Years of Service in Section 1.08 (a)(1) and Section 1.08 (b)(1) shall include
service with the following employers:

 


 
 

 


1.09             INVESTMENT DECISIONS


A Participant’s Account shall be treated as invested in the Permissible
Investments as directed by the Participant unless otherwise provided below:
 




1.10      ADDITIONAL PROVISIONS


The Employer may elect Option below and complete the Superseding Provisions
Addendum to describe overriding provisions that are not otherwise reflected in
this Adoption Agreement.


x 
The Employer has completed the Superseding Provisions Addendum to reflect the
provisions of the Plan that supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

 


 


 





 
 


EXECUTION PAGE
(Fidelity’s Copy)






IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this ___14th_____day of _December_, 2007_.


 
Employer:
  Hub Group, Inc.                                                               



 
By:
_/s/ David P. Yeager________________



 
Title:
_Chief Executive Officer_____________


















EXECUTION PAGE
(Employer's Copy)






IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this ___14th_____day of _December_, 2007_.
 
 
Employer:
_Hub Group, Inc.__________________



 
By:
_/s/ David P. Yeager________________



 
Title:
_Chief Executive Officer_____________





 





AMENDMENT EXECUTION PAGE
(Fidelity’s Copy)




Plan Name:                                 Hub Group, Inc. Non-Qualified
Deferred Compensation Plan(the “Plan”)


Employer:                                 Hub Group, Inc.


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:


Section Amended


Effective Date

 
 
 
 
 
 
 
 
 
 
 
 





IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


 
Employer:
_Hub Group, Inc.__________________



 
By:
_/s/ David P. Yeager________________



 
Title:
_Chief Executive Officer_____________



 
Date:
_12-14-07________________________










AMENDMENT EXECUTION PAGE
(Employer’s Copy)




Plan Name:                                 Hub Group, Inc. Non-Qualified
Deferred Compensation Plan(the “Plan”)


Employer:                                 Hub Group, Inc.


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


Section Amended


Effective Date

 
 
 
 
 
 
 
 
 
 
 
 










IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.
 
 
 
 
Employer:
_Hub Group, Inc.__________________



 
By:
_/s/ David P. Yeager_______________



 
Title:
_Chief Executive Officer_____________



 
Date:
_12-14-07_______________________



















 
ATTACHMENT A



 
Re:  PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES





 
Plan Name:  Hub Group, Inc. Non-Qualified Deferred Compensation Plan



 





















































ATTACHMENT B


Re:  SUPERSEDING PROVISIONS
for
Plan Name:  Hub Group, Inc. Non-Qualified Deferred Compensation Plan
 
(a)
Superseding Provision(s) –The following provisions supersede other provisions of
this Adoption Agreement and/or the Basic Plan Document as described below:

 
(1) Section 8.03 is deleted and replaced with the following:
 
      “The Plan does not allow Unforeseeable Emergency Withdrawals”.
     

                (2)  Section 1.08(a)(1) is amended as follows: 
 
                       Source 02:  Employer Match
 
 
 Years of Service  
 Vesting %
 Less than one1
 0
 1  0  2  0   3   100

 
 


         


The vesting schedule specified above applies to Participants with an account
balance in Source 02 Employer Match as of January 1, 2008.  The vesting method
on Source 02 is elapsed time.
 


 


 


 


 

